Order entered January 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00424-CR

                            JOHNELLE RENEE HALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13792-L

                                            ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why no brief has been filed. On January
29, 2019, the supplemental reporter’s record of the hearing was filed. We ADOPT the trial
court’s January 23, 2019 findings that (1) appellant wishes to prosecute this appeal; (2) appellant,
who is indigent, is represented by appointed counsel Jeff P. Buchwald; and (3) counsel has not
abandoned the appeal and will have a brief filed within 25 days.
       We ORDER appellant’s brief filed no later than February 19, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Etta Mullin,
Presiding Judge, County Criminal Court No. 10; Jeff Buchwald; and to the Dallas County
District Attorney.
                                                       /s/   LANA MYERS
                                                             JUSTICE